Exhibit 10.37

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
ULTRA PETROLEUM CORP., a Yukon corporation (“Ultra”), and DAVID W. HONEYFIELD
(“Executive”).

WHEREAS, Ultra desires to employ Executive and to embody herein the terms of
such employment, and considers it to be in its best interests and in the best
interests of its stockholders to employ Executive during the Employment Period
(as defined in Section 1 below); and

WHEREAS, Executive is willing to accept such employment with Ultra upon the
terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.

Date of Agreement; Employment Period. This Agreement is entered into November 5,
2018. The employment period hereunder shall become effective beginning at the
start of business on November 9, 2018 (the “Effective Date”) and shall continue
until the termination of Executive’s employment hereunder (the “Employment
Period”).

2.

Positions and Duties. While this Agreement is in effect:

 

(a)

Executive shall serve as the Chief Financial Officer of Ultra and shall have the
normal authority, responsibilities and duties of an executive in such position
and such other reasonably related duties and responsibilities, in each case,
that are assigned by the Company.

 

(b)

Executive shall report to the Chief Executive Officer (interim) of Ultra.

 

(c)

Executive agrees to devote his full business time and attention to the business
and affairs of Ultra; provided, however, that Executive may also manage his
personal, financial, and legal affairs and engage in other passive professional,
charitable or community activities so long as such other activities do not
conflict with Ultra’s interests, interfere with Executive’s duties and
responsibilities to Ultra or the Subsidiaries, or violate any of Executive’s
duties and obligations hereunder. Further, Executive may accept an appointment
to the board of directors of a for-profit business, provided and only to the
extent that (i) Executive has approval from the board of directors of Ultra
prior to accepting such an appointment and (ii) Executive is and will remain in
compliance with all restrictive covenants in this Agreement while Executive
holds any such position.

 

(d)

Executive agrees to comply with and, where applicable, enforce the policies of
Ultra and of the Subsidiaries, including, without limitation, such policies with
respect to legal compliance, conflicts of interest, confidentiality,
professional

--------------------------------------------------------------------------------

 

conduct and business ethics as are from time to time in effect. Executive shall
cooperate with any investigation or inquiry authorized by the Board or conducted
by a governmental authority related to the business of Ultra or any of the
Subsidiaries or Executive’s performance under this Agreement.

3.

Compensation and Reimbursements. While this Agreement is in effect:

 

(a)

Base Salary.

 

(i)

Beginning on the Effective Date and continuing during the Employment Period,
Ultra agrees to pay Executive a base salary (the “Base Salary”) at the annual
rate of $500,000, payable in regular installments in accordance with Ultra’s
usual payroll practices.

 

(ii)

Executive’s Base Salary will be reviewed at least annually by the Compensation
Committee of the Board of Directors of Ultra Petroleum Corp. (the “Compensation
Committee”) and may be adjusted in its sole discretion.

 

(b)

Sign-On Bonus.

 

(i)

Executive shall be entitled to receive payment of a sign-on bonus of $100,000
(the “Sign-On Bonus”), which shall be paid as follows: $50,000 shall be paid no
later than January 31, 2019, and $50,000 shall be paid as soon as practicable
following the first anniversary of the Effective Date, but in all events no
later than 30 days after the first anniversary of the Effective Date, provided
Executive remains employed on each applicable payment date. If Executive is
terminated by Ultra for Cause or Executive terminates his employment other than
with Good Reason, in each case before the first anniversary of the Effective
Date, Executive must, within thirty (30) days of the applicable termination
date, repay, to Ultra, the full gross amount of Sign-On Bonus previously paid to
Executive. If Executive’s employment is terminated before the first anniversary
of the Effective Date due to Disability or as a result of Executive’s death,
Executive (or Executive’s estate) must repay $25,000 of the Sign-On Bonus within
ninety (90) days of such termination.

 

(c)

Incentive Compensation (Cash).

 

(i)

Executive shall be eligible to receive cash incentive compensation (any such
compensation, a “Cash Incentive”) pursuant to the short-term incentive program
for Ultra established by the Compensation Committee for senior executives of
Ultra (such program, an “AIP”). Executive’s target Cash Incentive amount shall
be equal to ninety percent (90%) of Executive’s Base Salary (the “Target AIP
Amount”).

 

(ii)

Executive’s Target AIP Amount will be reviewed at least annually by the
Compensation Committee and may be adjusted in its sole discretion.

Page 2 of 14

 

--------------------------------------------------------------------------------

 

(iii)

During the first quarter after the end of the performance period applicable to
an AIP, the Compensation Committee will evaluate Ultra’s performance compared to
the performance targets and goals in the then-applicable AIP and determine the
aggregate amount that has been earned by participants under the AIP. Thereafter,
the Compensation Committee shall determine, taking into account Executive’s
performance, the amount of any AIP payout to Executive, which may be between 0%
and 200% of Executive’s Target AIP Amount, and cause Ultra Resources to pay the
applicable Cash Incentive, if any, to Executive.

 

(iv)

Executive must be employed by Ultra on the date a Cash Incentive is to be paid
in order to receive the payment.

 

(d)

Incentive Compensation (Equity). Executive will be eligible to receive an award
of restricted stock units under the Stock Incentive Plan (defined below),
subject to approval of the Compensation Committee and the terms and conditions
of the Stock Incentive Plan and the award agreement attached hereto as Schedule
2.

 

(e)

Employee Benefits and Insurance.

 

(i)

Executive is entitled to participate in and receive full rights and benefits
available under all of the following, to the extent existing on the Effective
Date or enacted or implemented after the Effective Date: life insurance;
disability insurance; directors and officers liability insurance; health and
accident plans, including medical, dental and vision plans; 401(k) plan; and any
other welfare, fringe or employee benefits plans or programs implemented by
Ultra or any of the Subsidiaries.

 

(ii)

Ultra is not required to have or maintain any employee benefit programs or
insurance, and Ultra may modify any employee benefit programs or insurance
applicable to Executive.

 

(f)

Vacation. Executive shall be entitled to paid vacation equal to 5 weeks, such
vacation to be taken in accordance with Ultra’s vacation policy; provided,
however, Executive’s vacations shall be taken at times that are consistent with
Ultra’s reasonable business needs; and, provided, further, that Executive agrees
not to take vacation for more than ten (10) consecutive business days at any
given time without prior consent from Executive’s Supervisor.

 

(g)

Business Expenses; Reimbursement. Ultra shall reimburse Executive for all
reasonable business expenses incurred during the performance of Executive’s
duties hereunder to the extent consistent with its written policies in effect
from time to time, including with respect to the reporting and documentation of
such expenses.

4.

Termination of Employment. While this Agreement is in effect:

Page 3 of 14

 

--------------------------------------------------------------------------------

 

(a)

Ultra may terminate Executive’s employment at any time and for whatever reason,
and Executive may resign Executive’s employment at any time and for whatever
reason upon no less than 30 days’ notice. The remaining clauses of this Section
4(a) set forth and shall determine the respective rights and obligations of
Ultra and Executive arising upon and resulting from any such termination or
resignation. The definitions of certain capitalized terms used in this Section 4
are set forth in Section 4(b).

 

(i)

Termination by Ultra: For “Cause.”

 

(A)

If Cause exists, then Ultra may terminate Executive’s employment for Cause;
provided that if Ultra elects to terminate Executive’s employment for Cause,
then Ultra shall provide written notice to Executive specifying that Ultra is
terminating Executive’s employment for Cause, providing a reasonable description
of the basis therefor, and specifying the effective date of such termination,
which may be immediate.

 

(B)

If Executive’s employment is terminated for Cause, then Ultra shall pay
Executive any Accrued Obligations as of the Termination Date but shall have no
other obligation to pay or provide Executive any severance or benefits, and
Executive shall have no right to any other payments, severance or other
benefits.

 

(C)

In addition, if Executive’s employment is terminated for Cause, Executive will
forfeit all outstanding Equity Incentives and any other outstanding equity
awards of Ultra, whether vested or unvested, and will remain bound by any
Ultra’s clawback policy in effect as of the date of termination.

 

(ii)

Termination by Ultra: Without “Cause.”

 

(A)

Ultra may terminate Executive’s employment without Cause; provided that if Ultra
elects to terminate Executive’s employment without Cause, then Ultra shall
provide written notice to Executive specifying that Ultra is terminating
Executive’s employment without Cause and specifying the effective date of such
termination, which may be immediate.

 

(B)

If Executive’s employment is terminated without Cause, then Ultra shall pay or
provide to Executive: (i) any Accrued Obligations as of the Termination Date,
(ii) the Pro-Rata Cash Incentive, (iii) the Severance Payment; and (iv) the
Severance Benefits. Ultra will have no other obligation to pay Executive any
other severance or termination benefits.

 

(iii)

Resignation by Executive: Without “Good Reason”

Page 4 of 14

 

--------------------------------------------------------------------------------

 

(A)

Executive may resign Executive’s employment for any reason; provided that if
Executive elects to resign, then Executive shall provide written notice to Ultra
specifying that Executive is resigning and specifying the effective date
thereof, which shall be no less than 30 days after delivery of such notice .

 

(B)

If Executive resigns Executive’s employment, then Ultra shall pay Executive any
Accrued Obligations as of the Termination Date but shall have no other
obligation to pay or provide Executive any severance or benefits, and Executive
shall have no right to any other payments, severance or other benefits.

 

(iv)

Resignation by Executive: With “Good Reason”

 

(A)

Executive may resign Executive’s employment with Ultra with Good Reason;
provided that if Executive elects to resign Executive’s employment with Good
Reason, then Executive shall provide written notice to Ultra specifying that
Executive is resigning with Good Reason.

 

(B)

If Executive’s resigns Executive’s employment with Good Reason, then Ultra shall
pay or provide to Executive: (i) any Accrued Obligations as of the Termination
Date, (ii) the Pro-Rata Cash Incentive, (iii) the Severance Payment; and (iv)
the Severance Benefits. Ultra will have no other obligation to pay Executive any
other severance or termination benefits.

 

(v)

Executive’s “Disability.”

 

(A)

Ultra may terminate Executive’s employment and officer and director positions
upon a determination that Executive has suffered a Disability; provided,
however, that if Ultra elects to terminate Executive’s employment because
Executive has suffered a Disability, Ultra must provide written notice to
Executive specifying that Ultra is terminating Executive’s employment as a
result of a Disability and specifying the effective date thereof, which may be
immediate.

 

(B)

Upon a termination of Executive’s employment due to Disability, Executive shall
be entitled to receive, and Ultra shall pay to Executive, as promptly as
possible, any Accrued Obligations as of the Termination Date and the Pro-Rata
Cash Incentive.

 

(vi)

Executive’s Death.

 

(A)

Executive’s employment and officer and director positions shall terminate upon
Executive’s death. In the event of Executive’s death,

Page 5 of 14

 

--------------------------------------------------------------------------------

 

the Termination Date shall be deemed to be the date of Executive’s death.

 

(B)

Upon Executive’s death, Executive’s estate shall be entitled to receive, and
Ultra shall pay to Executive’s estate, as promptly as possible, any Accrued
Obligations as of the Termination Date and the Pro-Rata Cash Incentive.

 

(vii)

Timing of Payments and Benefits. The payments and benefits contemplated in this
Section 4(a) shall be provided to Executive at the times and in the manner
specified below:

 

(A)

The Accrued Obligations shall be paid pursuant to Ultra’s standard payroll and
other practices and at the time and in the manner required by applicable law but
in no event later than thirty days after the Termination Date; provided,
however, the Accrued Obligations described in clause (C) of the definition of
Accrued Obligations shall be paid or provided at the time and pursuant to the
terms of the applicable plans or programs at the Termination Date.

 

(B)

The Pro-Rata Cash Incentive shall be paid as soon as is administratively
feasible after the end of the performance period for the applicable Cash
Incentive, but in no event later than March 15 of the calendar year following
the calendar year to which such Cash Incentive relates.

 

(C)

The Severance Benefits shall be paid or provided at the time and pursuant to the
terms of the applicable plans or programs at the Termination Date.

 

(D)

The Severance Payment shall be paid in cash and in a lump sum within thirty (30)
days following Executive’s timely execution and non-revocation of the release of
claims in favor of Ultra as described in Section 4(e).

 

(b)

As used herein, the following terms have the following meanings:

 

(i)

“Accrued Obligations” means, collectively: (A) any accrued and unpaid Base
Salary through Termination Date; (B) any unreimbursed Business Expenses incurred
and paid by Executive up to and including the Termination Date; and (C) any
other vested compensation or benefits payable to Executive based on the express
terms of Ultra’s compensation or benefit plans or programs and Executive’s
participation therein.

 

(ii)

“Cause” means the occurrence of one or more of the following as determined by
the Board:

Page 6 of 14

 

--------------------------------------------------------------------------------

 

(A)

Executive’s willful misconduct or gross negligence in the performance of
Executive’s duties to Ultra; or

 

(B)

 Executive’s repeated failure to perform Executive’s duties to Ultra or to
follow the lawful directives of the Board or other applicable supervisor (other
than as a result of death or physical or mental incapacity); or

 

(C)

Executive’s commission of, indictment for, conviction of, or pleading of guilty
or nolo contendere to, a felony or any crime involving moral turpitude; or

 

(D)

Executive’s performance of any act of theft, embezzlement, fraud, malfeasance,
dishonesty or misappropriation of Ultra’s or any of its customer’s, supplier’s
or distributor’s property; or

 

(E)

Executive’s use of illegal drugs or Executive’s abuse of alcohol that materially
impairs Executive’s ability to perform Executive’s duties to Ultra; or

 

(F)

Executive’s material breach of any fiduciary duty owed to Ultra (including,
without limitation, the duty of care and the duty of loyalty); or

 

(G)

Executive’s material breach of any agreement with Ultra, or a material violation
of Ultra’s code of conduct or other written policy.

 

(H)

Notwithstanding anything to the contrary contained herein, Executive’s
resignation after an event that would be grounds for a termination for Cause
shall be treated as a termination for Cause.

 

(iii)

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s positions as a result of a
physical illness or impairment, a mental illness or impairment, or another
physical, mental or legal incapacity, during a period of twelve consecutive
weeks or a cumulative period of ninety days during any twelve-month period.

 

(iv)

“Good Reason” means the occurrence of one or more of the following:

 

(A)

Any material reduction of Executive’s then-existing annual Base Salary or Target
AIP Amount;

 

(B)

Any material diminution of Executive’s duties, responsibilities or authority set
forth in Section 2, unless Executive consents in writing to any such diminution;
or

Page 7 of 14

 

--------------------------------------------------------------------------------

 

(C)

A relocation of Executive’s principal workplace to a work site that would
increase the Executive’s one-way commute distance by more than fifty (50) miles
from Executive’s then existing workplace, unless Executive consents in writing
to such relocation.

 

(v)

“Pro-Rata Cash Incentive” means an amount equal to the product of: (x) the Cash
Incentive which Executive would have earned pursuant to Section 3(c) hereof for
the calendar year during which the Termination Date occurred, as determined
based on Executive’s Target AIP Amount and Ultra’s performance relative to the
performance targets in goals specified in the applicable AIP; and (y) a
fraction, the numerator of which is the number of days between January 1 of the
applicable calendar year and the Termination Date, and the denominator of which
is 365.

 

(vi)

“Severance Benefits” means the benefits described in Section 3(e)(i) hereof,
which Ultra shall make available to Executive, at Ultra’s cost and expense, for
a period beginning on the Termination Date and continuing for 12 months or, if
earlier occurring, such time as Executive obtains other employment that provides
Executive with benefits at least as favorable to Executive as the benefits
described in Section 3(e)(i) hereof.

 

(vii)

“Severance Payment” means an amount, payable in U.S. dollars, equal to the sum
of: (x) one hundred percent (100%) of Executive’s Base Salary in effect on the
Termination Date and (y) any Cash Incentive earned, but not yet paid, for the
year prior to the year of termination.

 

(viii)

“Stock Incentive Plan” means the Ultra Petroleum Corp. 2017 Amended and Restated
Stock Incentive Plan, dated and amended and restated effective as of June 8,
2018.

 

(ix)

“Termination Date” means the effective date of a termination or resignation, as
applicable, as specified or provided for under Section 4(a) above.

 

(c)

Resignations. Upon any termination of Executive’s employment hereunder for any
reason:

 

(i)

Executive agrees to resign from all officer, director, and other positions
Executive may then hold with Ultra and each of the Subsidiaries and any other
affiliates of Ultra or any Subsidiary existing at such time; and

 

(ii)

Executive agrees to execute and deliver any reasonable documentation requested
by Ultra or any Subsidiary reflecting such resignations.

 

(iii)

Notwithstanding the foregoing and for the avoidance of doubt, any termination of
Executive’s employment shall constitute and be deemed to signify an automatic
resignation of Executive, as of the Termination Date, from all positions he then
holds as an employee, officer, director, manager or other service provider to
Ultra and each Subsidiary.

Page 8 of 14

 

--------------------------------------------------------------------------------

 

(d)

Exclusive Compensation and Benefits; Time Periods. The compensation and benefits
described in this Section 4, along with the associated terms for payment,
constitute all of Ultra’s obligations to Executive and all of Executive rights
with respect to Ultra in connection with any termination of Executive’s
employment; provided, however, that nothing herein, is intended to limit any
rights Executive may have to continue or convert insurance coverage under
certain employee benefit plans in accordance with the terms of those plans and
applicable law and further provided that nothing herein is intended to limit any
rights Executive has pursuant to the Stock Incentive Plan. Time periods
applicable to the determination of a Severance Payment amount shall include
periods prior to the Effective Date, as applicable.

 

(e)

Conditions, Release of Claims. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Obligations shall only be payable if Executive delivers to Ultra and does not
revoke a general release of claims in favor of Ultra in Ultra’s then customary
form. Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by Executive as a result of employment by a
subsequent employer, Subject to the provisions of Schedule 1 hereof and the
limitations of applicable wage laws, Ultra’s obligation to pay Executive amounts
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
owed by Executive to Ultra or any of its affiliates.

5.

Tax Matters. The provisions of Schedule 1 attached hereto setting out the
parties intent with respect to certain tax matters and addressing the
applicability of certain provisions of the Internal Revenue Code of 1986 and the
regulations and guidance promulgated thereunder apply to the matters addressed
herein as though set forth in full herein and are deemed incorporated into this
Agreement for all purposes.

6.

Confidential Information.

 

(a)

Executive agrees to maintain all Confidential Information in confidence in a
fiduciary capacity for the exclusive benefit of Ultra and the Subsidiaries and
further agrees not to disclose, directly or indirectly, any of the Confidential
Information except as and to the extent required for the performance of
Executive’s duties, responsibilities or functions under this Agreement.

 

(b)

Executive acknowledges that money damages would not be a sufficient remedy for
any breach of this Section 6 by Executive, and Executive agrees that Ultra or
any affected Subsidiary may enforce the provisions of this Section 6 by
obtaining an order for specific performance and/or injunctive relief as remedies
for any such breach or threatened breach. Such remedies are not the exclusive
remedies for a

Page 9 of 14

 

--------------------------------------------------------------------------------

 

breach of this Section 6, but shall be in addition to all remedies available at
law or in equity to Ultra.

 

(c)

As used herein, “Confidential Information” means all information and material
which is confidential or proprietary to Ultra or any of the Subsidiaries,
including any non-public operational, financial or other business information
and any trade secrets, whether or not any such information is reduced to writing
or other tangible form, whether or not any such information is marked as
“confidential” or “proprietary,” and whether or not any such information is
prepared by or for Ultra or any of the Subsidiaries.

 

(d)

At the termination of Executive’s employment hereunder, Executive shall deliver
to Ultra all Confidential Information then in Executive’s possession or control
and shall not retain or use any copies or summaries thereof.

 

(e)

Notwithstanding anything to the contrary in this Agreement, Ultra may transfer
or assign the benefits of this provision to a party that acquires all or
substantially all of Ultra’s assets or all or substantially all of the oil and
gas assets owned by the Subsidiaries, taken as a whole.

7.

Inventions.

 

(a)

Executive shall hold any Inventions (as defined below) in trust for the benefit
of Ultra, Executive shall disclose any Inventions promptly and fully to Ultra in
writing, and Executive hereby assigns any Inventions, and binds his heirs,
executors, and administrators to assign any Inventions, to Ultra or its
designee.

 

(b)

Any and all Inventions shall be and are Ultra’s sole and exclusive property,
whether patentable, copyrightable, or neither, and Executive shall assist and
fully cooperate in every way, at Ultra’s expense, in securing, maintaining, and
enforcing, for the benefit of Ultra or its designee, patents, copyrights or
other types of proprietary or intellectual property protection for such
Developments in any and all countries. Further, all works of authorship created
by Executive, solely or jointly with others, shall be considered works made for
hire under the Copyright Act of 1976, as amended, and shall be owned entirely by
Ultra.

 

(c)

As used herein, “Inventions” means any and all inventions, discoveries, ideas,
concepts, improvements, works of authorship (including copyrightable works), and
other developments that are conceived, made, discovered or developed by
Executive, solely or jointly with others, during the term of his employment by
Ultra, whether during or outside of usual working hours and whether on Ultra’s
premises or not, to the extent any of the foregoing relate in any manner to the
past, present or anticipated business of Ultra or any of the Subsidiaries.

 

(d)

18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (y)
solely for the purpose of

Page 10 of 14

 

--------------------------------------------------------------------------------

 

reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the parties to
this Agreement have the right to disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. The parties
also have the right to disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure.

8.

Cooperation and Assistance. During a three-year period following a Termination
Date, at Ultra’s request Executive will reasonably cooperate in connection with
any litigation or other fact-finding or adjudicative proceedings involving Ultra
or any Subsidiary, provided Executive is not required to travel beyond the city
or town where Executive then lives or to provide assistance that unreasonably
interferes with Executive’s employment or other activities or endeavors and
Executive is not required to provide over 50 hours assistance during any
12-month period. Ultra will pay Executive a reasonable hourly rate for
Executive’s assistance, reimburse Executive for all reasonable out-of-pocket
expenses incurred by Executive in connection with rendering such assistance, and
provide Executive counsel reasonably suitable to Executive to represent
Executive in connection with providing such assistance if Executive reasonably
requests.

9.

Protected Disclosures and Actions. Notwithstanding anything to the contrary
contained herein, no provision of this Agreement shall be interpreted so as to
impede Executive (or any other individual) from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures under the whistleblower provisions of federal law or regulation.
Executive does not need the prior authorization of Ultra to make any such
reports or disclosures and Executive shall not be required to notify Ultra that
such reports or disclosures have been made.

10.

Non-Competition. Executive expressly covenants and agrees that, without the
prior written consent of Ultra, during a one-year period beginning on the
Termination Date (as determined pursuant to the terms hereof) and ending on the
first anniversary of such Termination Date, Executive shall not participate or
engage in, directly or indirectly (as an owner, partner, employee, officer,
director, independent contractor, consultant, advisor or in any other capacity
calling for the rendition of services, advice, or acts of management, operation
or control) any business for a Competitor (as defined below) anywhere
within  Sublette County, Wyoming or twenty miles of any properties owned by the
Company in the United States on the Termination Date. The term "Competitor"
means any business, individual, partnership, firm, corporation or other entity
engaged in oil and gas exploration and production.

11.

Non-Solicitation. Executive expressly covenants and agrees that, without the
prior written consent of Ultra, during a one-year period beginning on the
Termination Date (as

Page 11 of 14

 

--------------------------------------------------------------------------------

determined pursuant to the terms hereof) and ending on the first anniversary of
such Termination Date, Executive will not directly or indirectly: (i) solicit
the employment or engagement as a consultant of any person who is or was an
employee of or a consultant to Ultra or any Subsidiary at any time during the
last twelve months of Executive’s employment with Ultra; or (ii) hire or engage
any such person.

12.

Non-Disparagement. Executive agrees not to make or publish any Disparaging
Remarks (as defined below) to any other person about: (i) Ultra or any
Subsidiary; (ii) any business conducted by Ultra or any Subsidiary; or (iii) any
past or present member of Ultra’s management or board of directors in their
capacity as such. As used herein, the term “Disparaging Remarks” means any
statement, whether written or oral, that has the intention or tendency to
degrade, diminish, or harm the reputation or standing of an individual or entity
in the estimation of a community, including by deterring or having a tendency to
deter others from associating, employing, or otherwise dealing with them.

13.

Reasonableness of Covenants. In signing this Agreement, Executive gives Ultra
assurance that Executive has carefully read and considered all of the terms and
conditions of this Agreement, including the restraints imposed under Section 6
though Section 12. Executive agrees that these restraints are necessary for the
reasonable and proper protection of Ultra and its affiliates and their
Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent
Executive from obtaining other suitable employment during the period in which
Executive is bound by the restraints. Executive acknowledges that each of these
covenants has a unique, very substantial and immeasurable value to Ultra and its
affiliates and that Executive has sufficient assets and skills to provide a
livelihood while such covenants remain in force. Executive further covenants
that Executive will not challenge the reasonableness or enforceability of any of
the covenants and that the Executive will reimburse Ultra and its affiliates for
all costs (including reasonable attorneys’ fees) incurred in connection with any
action to enforce any of the provisions of Sections 6 through Section 12 if
either Ultra and/or its affiliates prevails on any material issue involved in
such dispute or if Executive challenges the reasonableness or enforceability of
any of the provisions of Section 6 through Section 12. It is also agreed that
each of Ultra’s affiliates will have the right to enforce all of Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to Section 6 through Section 12. Upon Executive’s material breach of
the provisions of Section 6 through Section 12, Executive will be required to
repay the Severance Payment to Ultra.

14.

Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in Section 6 through Section 12 is excessive in
duration or scope or is unreasonable or unenforceable under applicable law, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the
laws of that state.

15.

Tolling. In the event of any violation of the provisions of Section 6 through
Section 12, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 6 through Section 12 shall be extended by
a period of time equal to the period of

Page 12 of 14

 

--------------------------------------------------------------------------------

such violation, it being the intention of the parties hereto that the running of
the applicable post-termination restriction period shall be tolled during any
period of such violation.

16.

Survival of Provisions. The obligations contained in Section 6 through Section
12 hereof shall survive the termination or expiration of the Employment Period
and Executive’s employment with Ultra and shall be fully enforceable thereafter.

17.

General Provisions.

 

(a)

Amendments and Waiver; Prior Agreements.

 

(i)

The terms and provisions of this Agreement may not be modified or amended, nor
may any of the provisions hereof be waived, temporarily or permanently, unless
such modification or amendment is agreed to in writing and signed by Executive,
on the one hand, and by a duly authorized person on behalf of Ultra, on the
other hand.

 

(ii)

Any failure of any party hereto to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms, and, further, a waiver
by a party on one occasion shall not be deemed to be a waiver of the same or any
other type of breach on a future occasion.

 

(iii)

Except to the extent set forth in the plan or program documents related to the
employee benefits plans or programs of Ultra or any of the Subsidiaries, this
Agreement supersedes and replaces any other employment agreement between Ultra
and Executive. Any such other employment agreement shall no longer be in force
and effect.

 

(b)

Binding Agreement; Permitted Successors and Assigns.

 

(i)

This Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, permitted assigns, heirs and
personal representatives and estates, as the case may be, and this Agreement
shall not confer any rights or remedies upon any other person or legal entity.

 

(ii)

Neither this Agreement nor any right or obligation hereunder of any party may be
assigned or delegated without the prior written consent of the other party;
provided, Executive may direct distribution of any benefits or compensation
that, upon Executive’s death, accrue hereunder.

 

(iii)

Executive shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any payments or other benefits provided under this
Agreement; and no benefits payable under this Agreement shall be assignable in
anticipation of payment either by voluntary or involuntary

Page 13 of 14

 

--------------------------------------------------------------------------------

 

acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.

 

(c)

Survival. The termination of Executive’s employment shall not impair the rights
or obligations of any party that have accrued prior to such termination or which
by their nature or terms survive termination of the Term, including without
limitation the parties’ respective obligations under Sections 4 through 12
hereof.

 

(d)

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

(e)

Governing Law; Jurisdiction; Venue; Jury-Trial Waiver; Fees and Expenses.

 

(i)

This Agreement is governed by and shall be construed and enforced in accordance
with Colorado law, excluding its choice-of-law principles, except where federal
law may preempt the application of state law.

 

(ii)

The parties hereto: (A) submit and consent to the exclusive jurisdiction,
including removal jurisdiction, of the state and federal courts located in
Denver, CO for any action or proceeding relating to this Agreement or
Executive’s employment; (B) waive any objection to such venue; (C) agree that
any judgment in any such action or proceeding may be enforced in other
jurisdictions; and (D) irrevocably waive the right to trial by jury and agree
not to ask for a jury in any such proceeding.

 

(f)

No Obligation to Pay. With regard to any payment due to Executive under this
Agreement, it shall not be a breach of any provision of this Agreement for Ultra
to fail to make such payment to Executive if, by doing so, Ultra would violate
any applicable law.

[Signature Page Follows]

 

Page 14 of 14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement intending it to be made effective as of the Effective Date.

ULTRA:

ULTRA PETROLEUM CORP.,
a Yukon corporation

By:

 

Name:        Brad Johnson

Title:          Interim Chief Executive Officer

EXECUTIVE:

 

 

David W. Honeyfield

NOTICE PROVISION:

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given (i)
when received, if delivered personally or by courier, (ii) on the date receipt
is acknowledged, if delivered by certified mail, postage prepaid, return receipt
requested, or (iii) one day after transmission, if sent by facsimile
transmission with confirmation of transmission, as follows:

If to Executive, at:

At the most recent address in Ultra’s records.

If to Ultra, at:

Ultra Petroleum Corp.
116 Inverness Drive East, Suite 400
Englewood, Colorado 80112
Attention:  Chief Executive Officer

With a copy to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention:  Executive Compensation Group

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE 1

TAX MATTERS

I.

General Provisions.

 

(A)

All compensation paid or awarded to Executive hereunder shall be subject to
applicable withholding, payroll and other taxes. Accordingly, with respect to
any payment to be made to Executive, Ultra shall deduct, where applicable, any
amounts authorized by Executive, and shall withhold and report all amounts
required to be withheld and reported by applicable law.

 

(B)

Capitalized terms used in this Schedule 1 but not defined herein have the
meanings set forth in the Employment Agreement to which this Schedule 1 is
attached and into which it is incorporated.

 

(C)

The term “Code,” as used herein, means the Title 26 of the United States Code,
commonly referred to as the Internal Revenue Code of 1986, as amended.

II.

Regarding Excise Taxes.

 

(A)

If Executive is a “disqualified individual” (as defined in Section 280G(c) of
the Code), and the payments and benefits provided for in this Agreement,
together with any other payments and benefits which Executive has the right to
receive from Ultra or any Subsidiary, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then notwithstanding anything herein
to the contrary, the payments and benefits provided for in this Agreement shall
be either (a) reduced (but not below zero) so that the present value of such
total amounts and benefits received by Executive from Ultra and its affiliates
will be one dollar ($1.00) less than three times Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Executive shall be subject to the excise tax
imposed by Section 4999 of the Code or (b) paid in full, whichever produces the
better net after-tax position to Executive (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes).

 

(B)

The reduction of payments and benefits hereunder, if applicable, shall be made
by reducing, first, payments or benefits to be paid in cash hereunder in the
order in which such payment or benefit would be paid or provided (beginning with
such payment or benefit that would be made last in time and continuing, to the
extent necessary, through to such payment or benefit that would be made first in
time) and, then, reducing any benefit to be provided in-kind hereunder in a
similar order.

 

(C)

The determination as to whether any such reduction in the amount of the payments
and benefits provided hereunder is necessary shall be made by Ultra in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from Ultra (or its affiliates) used in determining if a “parachute
payment” exists, exceeds one dollar ($1.00) less than three times Executive’s
base amount, then Executive shall immediately repay such excess to Ultra upon
notification that an overpayment has been made.

Schedule 1 – Page 1 of 4

 

--------------------------------------------------------------------------------

 

 

(D)

Nothing in this Agreement, including the foregoing paragraphs (A) through (C),
shall require Ultra to be responsible for, or have any liability or obligation
with respect to, Executive’s excise tax liabilities under Section 4999 of the
Code, if any.

REGARDING CODE SECTION 409A

III.

Statement of Intent. The provisions of this Schedule 1 shall apply solely to the
extent that a payment under this Agreement is subject to Section 409A of the
Code and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”). The intent of the parties to this Agreement is that the
payments and benefits under this Agreement comply with or be exempt from Section
409A including, but not limited to, the exemptions from the application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement will be construed to the
greatest extent possible as consistent with those provisions. The commencement
of payment or provision of any payment or benefit under this Agreement shall be
deferred to the minimum extent necessary to prevent the imposition of any excise
taxes on Ultra or Executive.

IV.

Notification; Reformation. If Executive receives advice, from an attorney with
demonstrable tax expertise, that any provision of this Agreement would cause
Executive to incur any additional tax or interest under Section 409A (with
specificity as to the reason therefor), and notifies Ultra thereof, or if Ultra
independently makes such determination, then Ultra may, to the extent possible
and after consulting with Executive, reform such provision to try to comply with
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A. To the extent that any provision
hereof is modified in order to comply with or be exempt from Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and Ultra of the applicable provision without violating the provisions
of Section 409A.

V.

Annual Cash Incentive Payments. Any Cash Incentive that Executive is awarded or
becomes entitled to receive pursuant to Section 4(b) of the Agreement will be
paid during the calendar year immediately following the calendar year to which
such Cash Incentive relates and will be paid to Executive as soon as
administratively feasible following preparation of Ultra’s unaudited financial
statements for the applicable calendar year.

VI.

Separation from Service.

 

(A)

If any payment, compensation or other benefit provided to Executive under this
Agreement in connection with a “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i)) is determined, in whole or in part, to constitute
“nonqualified deferred compensation” (within the meaning of Section 409A) and
Executive is a “specified employee” (as defined in Section 409A(2)(B)(i)) at the
time of the separation from service, then notwithstanding anything in the
Agreement to the contrary, no part of any such payments shall be paid to
Executive before the earlier of (i) the day that is six (6) months plus one (1)
day after the date of the separation from service (the “New Payment Date”), (ii)
the date of Executive’s death, or (iii) any date that otherwise complies with
Section 409A.

 

(B)

The aggregate of any payments and benefits that otherwise would have been paid
and/or provided to Executive during the period between the date of the
separation from service and the New Payment Date shall be paid to Executive in a
lump sum on the date Ultra’s first regular payroll is made following the New
Payment Date, and no interest will be paid

Schedule 1 – Page 2 of 4

 

--------------------------------------------------------------------------------

 

 

by Ultra with respect to any such payments and benefits. Thereafter, any
payments and/or benefits that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

 

(C)

For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be deemed to be and shall be treated
as a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., payment shall be made within thirty (30) days), the actual
date of payment within such period shall be within the sole discretion of Ultra.

 

(D)

Notwithstanding anything to the contrary herein, to the extent that the
foregoing delay applies to the provision of any ongoing welfare benefits,
Executive shall pay the full cost of premiums for such welfare benefits due and
payable prior to the New Payment Date, and Ultra shall pay Executive an amount
equal to the amount of such premiums which otherwise would have been paid by
Ultra during such period on the date Ultra’s first regular payroll is made
following the New Payment Date.

 

(E)

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A), and for purposes of any such provision of this Agreement,
references in the Agreement to a “resignation,” “termination,” “resign,”
“terminate,” “resignation of employment,” “termination of employment” or other
like terms shall mean “separation from service” (within the meaning of Section
409A).

 

(F)

If in connection with a termination or resignation of Executive’s employment
under the Agreement, Executive is required to execute a release to receive any
payments from Ultra that constitute “nonqualified deferred compensation” (within
the meaning of Section 409A), then payments of such amounts shall not be made or
commence until the sixtieth (60th) day following such termination or
resignation. Any payments suspended during such 60 day period shall be paid on
the date Ultra’s first regular payroll is made after the end of such period.

VII.

Expenses and Reimbursements.

 

(A)

This Section VII shall apply to payments of any amounts under this Agreement
that are treated as “reimbursement payments” under Section 409A.

 

(B)

All expenses or other reimbursements as provided herein shall be payable in
accordance with Ultra’s policies in effect from time to time, but in any event
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive to the extent any
such payments are subject to Section 409A. Ultra shall have no obligation to
reimburse Executive for any expenses submitted after the last day of the taxable
year following the taxable year in which such expenses were incurred by
Executive.

 

(C)

With regard to any provision of the Agreement that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A: (i)
the right to

Schedule 1 – Page 3 of 4

 

--------------------------------------------------------------------------------

 

 

reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year (other than an arrangement providing for the
reimbursement of medical expenses referred to in Section 105(b) of the Code).

VIII.

No Representations or Warranties.

 

(A)

Nothing contained in this Agreement shall constitute any representation or
warranty by Ultra or Executive regarding compliance with Section 409A.

 

(B)

Ultra has no obligation to take any action to prevent the assessment of any
excise tax under Section 409A on any person, and neither Ultra nor any of the
Subsidiaries nor any employee or other representative of Ultra or any of the
Subsidiaries shall have any liability to Executive with respect to any such
assessment.

 

Schedule 1 – Page 4 of 4

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

EQUITY AWARD AGREEMENT

 

 

[SEE ATTACHED]




 

--------------------------------------------------------------------------------

[gt5hvauwl2rw000001.jpg]

 

RESTRICTED STOCK UNIT AGREEMENT

(“AGREEMENT”)

PURSUANT TO THE ULTRA PETROLEUM 2017 STOCK INCENTIVE PLAN,
AS AMENDED AND RESTATED EFFECTIVE JUNE 8, 2018

Name of Participant:

David W. Honeyfield (“Participant”)

Date of Grant of RSUs:

November [●], 2018 (“Grant Date”)

Restricted Stock Units Granted:

613,584 (the “Target Number”)

The Compensation Committee of the Board of Directors of Ultra Petroleum Corp., a
Yukon corporation (the “Company”) has approved an award of restricted stock
units (“RSUs”) to you, an employee of Ultra Resources, Inc. (“Employer”), and
the Company does hereby grant to you, as of the Grant Date specified above, the
number of RSUs specified above. The RSUs will only vest to the extent provided
in and subject to the conditions described in the attached Schedule 1.

Please indicate your acceptance of this Agreement by signing below, and then
returning the original to our Vice President of Human Resources, Ms. Jill R.
Sanford.

You should keep a copy of this Agreement for your records.

ULTRA PETROLEUM CORP.

By:

 



Brad Johnson
Interim Chief Executive Officer

AGREED AND ACCEPTED:

Participant:          DAVID W. HONEYFIELD

Signature:____________________

 

Schedule 2 – Page 2

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AGREEMENT
SCHEDULE 1

This award described in the cover letter to which this Schedule 1 is attached
(the “Letter”) is subject to the terms and conditions set forth herein and in
the Plan. Definitions of certain terms used herein are in the last section
hereof.

 

1.

Incorporation By Reference; Plan Document. Except as provided herein, this
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein. Except as provided otherwise herein, any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan.
Participant acknowledges the Plan has been made available to Participant and
Participant has read or could have read and understood the Plan.

2.

Grant of Award. The Company hereby grants to Participant, as of the Grant Date
specified in the Letter, the number of RSUs specified in the Letter. Except as
otherwise provided by the Plan, Participant understands and agrees that nothing
contained in this Agreement provides, or is intended to provide, Participant
with any protection against potential future dilution of Participant’s interest
in the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of common stock underlying the RSUs, except as otherwise specifically provided
for in the Plan or this Agreement.

3.

Vesting; Forfeiture.

 

3.1.

One-third (1/3) of the Target Number of RSUs will be subject to time-vesting
conditions (the “TSUs”) and will vest in equal installments on each of the first
three anniversaries of the first day of your employment with the Company (each,
a “Vesting Date”).  

 

3.2.

In the event of Participant’s termination due to death, disability, termination
by the Company without Cause or termination by the Participant for “good reason”
(if the Participant may terminate employment for “good reason” pursuant to any
employment agreement or severance arrangement between the Employer and the
Participant), subject to executing and not revoking a customary release of
claims provided by the Company no later than the 60th day following the
Participant’s termination of employment, the Pro Rata Portion (as defined below)
of the TSUs that otherwise would have vested on the Vesting Date immediately
following the date of the Participant’s termination of employment will
vest.  The “Pro Rata Portion” means the percentage equal to the number of days
that have elapsed since the later of the Grant Date or most recent Vesting Date
to the Participant’s date of termination, divided by 365   All RSUs that have
time vested in accordance with Section 3.1 or Section 3.2 hereof, a “Vested
TSU”.

 

3.3.

Two-thirds (2/3) of the Target Number of RSUs will be subject to both time-based
and performance-based vesting (the “PSUs”).  The PSUs will performance-vest
based on the extent to which the Performance Criterion outlined in Exhibit A are
satisfied on or before the third anniversary of the Grant Date (such three-year
period, the “Performance Period”).

 

3.4.

All PSUs that have not fully vested as of Participant’s date of termination
(determined after application of Section 3.7) shall be immediately
forfeited.  Any PSU that does not performance vest prior to the conclusion of
the Performance Period will automatically be forfeited for no consideration at
the conclusion of the Performance Period.

 

3.5.

Any PSUs that performance vest during the Performance Period in accordance with
the Performance Criterion will be subject to time-based vesting in accordance
with the following schedule:

 

(i)

one-third (1/3) of any Base PSUs (as defined below) and one-fourth (1/4) of any
Supplemental PSUs (as defined below) that have previously performance vested
will time-vest on the date on which such PSUs performance vest; and

 

(ii)

one-third (1/3) of any Base PSUs and one-fourth (1/4) of any Supplemental PSUs
that have previously performance vested will time-vest on the first two (in the
case of Base PSUs) or three (in the case of Supplemental PSUS) anniversaries of
the date on which such PSUs performance vest.  For this purpose, “Base PSUs”
means the number of PSUs that performance vest  up to 100% of the Target Number
of PSUs granted hereby, and “Supplemental PSUs” means the number of PSUs that
performance vest in excess of 100% of the Target Number of PSUs granted hereby.

 

3.6.

Any PSU that have both performance vested and time vested (including time
vesting pursuant to Section 3.7 hereof) shall be referred to herein as a “Vested
PSU”.

 

3.7.

One-hundred percent (100%) of any Base PSUs and Supplemental PSUs that have
previously performance vested will immediately vest in the event of
Participant’s termination due to death, disability, termination by the Company
without Cause, subject to the Participant executing and not revoking a customary
release of claims provided by the Company no later than the 60th day following
the Participant’s termination of employment.  Any PSUs that have not
performance-vested in accordance with Section 3.3 hereof will automatically
expire and terminate for no consideration as of the date of the Participant’s
termination of employment.

4.

Payment; Withholding.

 

4.1.

Except as otherwise provided herein or in the Plan, the Company will deliver to
Participant an amount of shares of its common stock equal to the number of
Vested TSUs awarded to Participant herein no later than thirty (30) days
following each applicable Vesting Date.

 

4.2.

Except as otherwise provided herein or in the Plan, the Company will deliver to
Participant an amount of shares of its common stock equal to the number of
Vested PSUs awarded to Participant herein no later than the conclusion of the
fiscal quarter in which such PSU first became a Vested PSU.

 

4.3.

Participant agrees and acknowledges that the Company has the power and right to
deduct or withhold, or require Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, Participant’s FICA and SDI obligations) which
the Company, in its good faith discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs, and if the withholding requirement cannot
be satisfied, the Company may otherwise refuse to issue or transfer any shares
of common stock otherwise required to be issued pursuant to

Schedule 2 – Page 3

 

--------------------------------------------------------------------------------

 

 

this Agreement. Without limiting the foregoing, Participant agrees that the
Company may withhold shares of common stock otherwise deliverable to Participant
hereunder with a Fair Market Value equal to Participant’s total income and
employment taxes imposed as a result of the vesting and/or settlement of the
RSUs to the extent provided in the Plan.

5.

Non-Transferability.

 

5.1.

No portion of or interest in the RSUs may be sold, assigned, transferred,
encumbered, hypothecated or pledged by Participant, other than to the Company as
a result of forfeiture of the RSUs as provided herein.

 

5.2.

The Participant shall not, directly or indirectly, Transfer any shares of Common
Stock acquired upon settlement of the RSUs granted hereunder, unless in each
such instance the Participant (or estate or legal representative) shall have
first made an irrevocable offer to the Company for the Common Stock proposed to
be Transferred.  The right of first refusal must be exercised by the Company by
delivering to the Participant (or the estate or legal representative) written
notice of such exercise within ten (10) business days following the Company's
receipt of written notification of the irrevocable offer.  Upon the exercise of
a right of first refusal, the Common Stock offered to the Company shall be
purchased by the Company at the closing price per share on the day offered to
the Company.  The notice of exercise of the right of first refusal shall specify
the date and location for the closing of such purchase, which closing shall take
place no later than four (4) business days following the expiration of the ten
(10) business day offer period.  Notwithstanding the foregoing, the Participant
shall not, without Committee consent, directly or indirectly Transfer more than
twenty-five percent (25%) of the aggregate shares of Common Stock acquired
pursuant to this RSU in any fiscal quarter.

6.

Dividends; Rights as Stockholder. Cash dividends on the number of shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of Participant with respect to each RSU granted to
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to Participant in accordance with the
provisions hereof. Stock or property dividends on shares of Common Stock shall
be credited to a dividend book entry account on behalf of Participant with
respect to each RSU granted to Participant, provided that such stock or property
dividends shall be paid in (i) shares of Common Stock, (ii) in the case of a
spin-off, shares of stock of the entity that is spun-off from the Company, or
(iii) other property, as applicable and in each case, at the same time that the
shares of Common Stock underlying the RSUs are delivered to Participant in
accordance with the provisions hereof. Except as otherwise provided herein,
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by any RSU unless and until Participant has become the
holder of record of such shares.

7.

Additional Provisions.

 

7.1.

All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to the choice of law principles thereof.

 

7.2.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates, if any,
representing shares of common stock issued pursuant to this Agreement.
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of common stock
acquired pursuant to

 

this Agreement in the possession of Participant in order to carry out the
provisions of this paragraph.

 

7.3.

No waiver or non-action by either party hereto with respect to any breach by the
other party of any provision of this Agreement shall be deemed or construed to
be a waiver of any succeeding breach of such provision, or as a waiver of the
provision itself.

 

7.4.

This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Compensation
Committee shall have the right, in its sole discretion, to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.

 

7.5.

Any notice hereunder by Participant shall be given to the Company in writing and
such notice shall be deemed duly given only upon receipt thereof by the Director
of Human Employer and the General Counsel of the Company. Any notice by the
Company shall be given to Participant in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as Participant may have on
file with the Company.

 

7.6.

Any questions as to whether and when there has been a Termination and the cause
of such Termination shall be determined in the sole discretion of the Committee.
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company, its Subsidiaries or its Affiliates to terminate Participant’s
employment or service at any time, for any reason and with or without Cause.

 

7.7.

Participant unambiguously authorizes, agrees and consents to transmission by the
Company (or any Subsidiary) of any personal data information related to the RSUs
awarded under this Agreement for legitimate business purposes (including,
without limitation, the administration of the Plan). This consent and
authorization is freely given.

 

7.8.

The grant of RSUs and the issuance of shares of common stock hereunder shall be
subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
in each case any respective rules and regulations promulgated thereunder) and
any other applicable law, rule, regulation or exchange requirement. The Company
shall not be obligated to issue RSUs or shares of common stock pursuant to this
Agreement if any such issuance would violate any such requirements. As a
condition to settlement of the RSUs, the Company may require Participant to
satisfy any qualifications necessary or appropriate to evidence compliance with
any applicable law or regulation.

 

7.9.

This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns. Participant shall not
assign any part of this Agreement without the prior express written consent of
the Company.

 

7.10.

The titles and headings herein are for convenience of reference only and shall
not be deemed to be a part of this Agreement.

 

7.11.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an

Schedule 2 – Page 4

 

--------------------------------------------------------------------------------

 

 

original, but all of which shall constitute one and the same instrument.

 

7.12.

Each party hereto shall do and perform (or shall cause to be done and performed)
all such further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as either party hereto reasonably may
request in order to carry out the intent and accomplish the purposes hereof and
the consummation of the transactions contemplated in this Agreement and the
Plan; provided that no such additional documents shall contain terms or
conditions inconsistent with the terms and conditions of this Agreement.

 

7.13.

The invalidity or unenforceability of any provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

7.14.

Participant acknowledges and agrees that: (a) the Company may terminate or amend
the Plan at any time; (b) the award of RSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give Participant any right to any grants
or awards in the future whatsoever; and (d) any benefits granted under this
Agreement are not part of Participant’s ordinary salary, and shall not be
considered as part of such salary in the event of severance, redundancy or
resignation.

8.

Definitions. Certain terms used herein are defined in the Plan. Certain other
terms are defined below:

 

8.1.

“Code” means the Internal Revenue Code of 1986, as amended.

 

8.2.

“Employer” means Ultra Resources, Inc.

 

8.3.

“Participant” is defined in the Letter.

 

8.4.

“Plan” means the Ultra Petroleum Corp. 2017 Stock Incentive Plan as dated and
amended and restated effective as of June 8, 2018.

 

Schedule 2 – Page 5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PERFORMANCE CRITERION

During the Performance Period, the PSUs subject to this Agreement will
performance vest based on the “60-Day VWAP” (as defined below) as follows:

 

•

25% of the Base PSUs will performance-vest if the 60-Day VWAP is above $2.50;

 

 

•

an additional 25% of the Base PSUs will performance-vest if the 60-Day VWAP is
above $5.00 (for an aggregate of 50% of the PSUs);

 

 

•

an additional 25% of the Base PSUs will performance-vest if the 60-Day VWAP is
above $7.50 (for an aggregate of 75% of the PSUs);

 

 

•

the remaining 25% of the Base PSUs granted will performance-vest if the 60-Day
VWAP is above $10.00 (for an aggregate of 100% of the PSUs);

 

 

•

an additional 25% of the Supplemental PSUs will performance-vest if the 60-Day
VWAP is above $12.50 (for an aggregate of 125% of the PSUs);

 

 

•

an additional 25% of the Supplemental PSUs will performance-vest if the 60-Day
VWAP is above $15.00 (for an aggregate of 150% of the PSUs);

 

 

•

an additional 25% of the Supplemental PSUs will performance-vest if the 60-Day
VWAP is above $17.50 (for an aggregate of 175% of the PSUs); and

 

 

•

the remaining 25% of the Supplemental PSUs will performance-vest if the 60-Day
VWAP is above $20.00 (for an aggregate of 200% of the PSUs).

 

 

ADDITIONAL PROVISIONS AND CLARIFICATIONS:

1.

As used herein, the term “60-Day VWAP” means, as of any date, the
volume-weighted average price per share of the common stock of Ultra Petroleum
Corp. measured from 9:30 am eastern time on the trading day that is sixty (60)
trading days preceding such date to 4:00 pm eastern time on the trading day
immediately preceding such date.

2.

For the sake of clarity, the PSUs that performance vest pursuant to the first
four bullets above are Base PSUs and the PSUs that performance vest pursuant to
the last four bullets above are Supplemental PSUs (as those terms are used in
Schedule 1 to the RSU Agreement).

 

 

Schedule 2 – Page 6

 